Citation Nr: 1227302	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-29 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for recurrent migraine headaches, originally claimed as head injury. 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1989 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  In pertinent part of that rating decision, the RO denied the claim for service connection for recurrent migraine headaches, originally claimed as head injury.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for recurrent migraine headaches, originally claimed as head injury.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of this matter.  In particular, a new VA examination is needed and outstanding records associated with the award of Social Security Administration (SSA) benefits need to be obtained. 

The Veteran reports that he first experienced recurrent headaches following an inservice motor vehicle accident, involving a Humvee that he was riding in.  He further reports that he has continued to experience recurrent headaches since then.  While a review of the Veteran's service treatment records confirms that he sustained at least two head-related injuries and he sought treatment for head pain in service, there are no available post-service treatment records of complaints, treatment or diagnosis of migraine headaches or headache-related disorder until seventeen years after his separation from service. 

A review of the Veteran's service treatment records confirms that he sustained injuries in a motor vehicle accident in January 1990.  Treatment records show he presented with complaints of pain in his chest, right flank and the back of his head.  X-ray films of his cervical spine and skull revealed no abnormalities.  He was prescribed Motrin.  Treatment records in February 1990 show that the Veteran continued to seek treatment for residual low back pain, but not for headache problems.  

In March 1990, the service treatment records show that the Veteran sought treatment for head injury sustained in an altercation where he fell to the ground.  The examining physician described the head injury as a "very superficial" laceration to the left upper forehead.  There was no evidence of swelling and the Veteran was advised to return for medical assistance if any neurologic symptoms worsened.  There is no subsequent treatment for any headache or head-related problems in the service treatment records.  On the January 1991 report of medical history, the Veteran reported a positive history of frequent or severe headaches, but on the associated separation examination, no head or neurologic abnormalities were recorded.  

The available post-service VA and private treatment records do not show that the Veteran sought treatment for any headache-related problems until 2008.  

In July 2008, the Veteran was afforded a VA general medical examination.  The VA examiner recorded the Veteran's reported history of recurrent headaches since his involvement in the inservice motor vehicle accident.  His current treatment included medication (Topamax) with label-use to treat migraine headaches.  The VA examiner opined that the Veteran's recurrent migraine headache were less likely than not related to injuries to his head that occurred during his period of active service.  The VA examiner observed that the Veteran had multiple other serious medical conditions that could also cause chronic recurrent headaches, including substance abuse, sacroidosis, hypertension and diabetes mellitus, and she concluded that "it is difficult to assign an etiology of the headaches." Although the VA examiner provided a supporting rational for her medical opinion, her last statement renders her medical conclusion speculative at best.  Given the nature of the Veteran's head injuries in service and his reports of continuity of headaches since service, it appears to the Board that the opinion from a specialist familiar with the treatment of individuals with head injuries would be beneficial in this matter.  

On remand, a new VA examination should be performed by a VA neurologist or a physician with a similar background or specialty relevant to assessing possible residuals of a head injury.  The VA examiner should assess the likelihood that the Veteran's current migraine headaches are related to the head pain and headaches he reported during active service, whether or not due to his head injuries in 1990.  The examiner should carefully review the claims file and take into account reported history of headaches since service, but also the lack of medical treatment for any headache-related disorder and the nature of the Veteran's other medical serious medical conditions.  A complete rationale must be provided in support of any medical opinion rendered.   

In addition, the Board notes that a review of the claims file shows that the Veteran reported being in receipt of Social Security benefits.  However, the claims file does not contain any records from the Social Security Administration (SSA).  VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The RO/AMC should also take this opportunity to obtain outstanding VA treatment records.  Outstanding VA treatment records from other VA facilities identified by the Veteran or the record should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records. A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

2.  The Veteran should be sent a letter requesting him to identify any relevant outstanding medical records. Authorized release forms should be provided.  

3.  Outstanding VA treatment records from VA facilities identified by the Veteran or the record should also be obtained. 

4.  The Veteran should be scheduled for a VA examination to assess whether the Veteran current migraine headaches related to head injuries sustained in service and to assess whether his reported headaches are otherwise related to service.  The VA examiner should be a neurologist or a physician with a background relevant to assessing residuals of head injuries.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed. 

After reviewing the file and examining the Veteran, the VA examiner should render an opinion as to the following:

 a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current migraine headaches as residuals of one or more head injuries sustained during active service. 

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current complaints of recurrent migraine headaches are related to the headaches reported during active service, or whether his current complaints are more likely than not related to his other serious medical conditions, including  substance abuse, sacroidosis, hypertension and diabetes mellitus. 

Please note that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship.  Please answer the questions posed with use of "as likely," "more likely," or "less likely" language.

In all conclusions, the examiner must explain the medical basis or bases for his or her opinion with use of the evidence of record.

If any opinion and supporting explanation cannot be provided without invoking processes relating to guesses or judgment based on mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without resorting to speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

5.  Following the above actions, review and readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


